Citation Nr: 0204906	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  00-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disorders.  

(The issue of service connection for the knee disorders will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.  

By rating actions dated in October 1990 and August 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, denied service connection for 
bilateral knee disorders.  The veteran was notified of the 
service connection denials by letters dated in November 1990 
and August 1993, however, he failed to file timely appeals 
therefrom and those actions became final.

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for bilateral 
knee disorders.  This matter comes before the Board on appeal 
from an April 2000 rating decision by the RO, wherein the 
veteran's application to reopen his claim of service 
connection for bilateral knee disorders was denied.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral knee 
disorders was denied by rating decisions in October 1990 and 
August 1993; in August 1993, the veteran was notified of the 
August 1993 denial and he was provided with a copy of his 
appellate rights.  A notice of disagreement was not submitted 
within one year of the notice of the adverse decision.  

2.  Evidence added to the record since August 1993 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The August 1993 RO rating decisions that denied service 
connection for bilateral knee disorders is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.1103 
(2001).  

2.  Evidence received since the August 1993 rating decision 
is new and material and the claim for service connection for 
bilateral knee disorders is reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the RO's October 1990 
rating action denying service connection for bilateral knee 
disorders included the veteran's service medical records, his 
original claim in July 1990, and the report of the VA 
examination of the knees in October 1990.  

The evidence at the time of the RO's August 1993 rating 
action denying the veteran's petition to reopen the claim for 
service connection for bilateral knee disorders included his 
petition to reopen the claim in March 1993, VA outpatient 
treatment records dated in January 1993, a VA report of 
hospitalization in February and March 1993 and a report of a 
VA rating examination of the knees in May 1993.  

The evidence reported below was submitted following the 1993 
decision.  

A report of examination by Dr. Cucchiara in November 1999 
indicated that the veteran had discomfort and pain of the 
knees.  He gave a history of increasing pain and discomfort 
of his knees.  He reportedly had had right knee surgery.  He 
wore a brace on the left side.  He had some deformity of the 
left knee with difficulty walking.  Surgical treatment was 
planned.  He reportedly had old VA records that indicated a 
knee problem that stemmed from an injury in 1960, when he was 
in the service.  A cast iron heater reportedly fell and hit 
his knee.  There reportedly was some question whether there 
was a fracture or not but the records reportedly indicated 
that he fractured his knee on the right side and had a bad 
injury, bruise and contusion to the left side.  Since then he 
had had increasing pain and discomfort with the knees with 
arthritis development and difficulty, requiring medical 
treatment off and on at the VA.  The physical examination 
showed a right knee surgical scar and deformity with 
tenderness, left knee swelling, deformity that caused him to 
walk with the lower leg turned outward, pain, tenderness, 
apparent instability, and crepitus.  A brace reportedly 
tended to keep it stable.  Trace edema of the lower legs was 
recorded.  Degenerative joint disease of the knees was 
assessed.  Dr. Cucchiara stated that, after review of the 
veteran's records, Dr. Cucchiara agreed that the veteran's 
arthritic problem and knee difficulty certainly appear to be 
the result of his injury that he had back in 1960, which had 
progressed since that time and had brought him to the point 
where he had had needed surgery on the "left" knee and was 
contemplating surgery on the other knee.  

The veteran had a personal hearing on his appeal in October 
2000 before a hearing officer at the RO, a complete 
transcript of which is of record.  He testified that he 
injured both knees when the cast iron heater tipped over on 
them and had X-ray examinations of both knees.  He reported 
having been told that he had a possible hairline fracture but 
this was not shown by the X-rays.  He testified that he was 
told to wrap his knee with a towel soaked in a special 
solution.  He recalled that his left knee was still swollen 
after three months.  He testified that his right knee still 
hurt after three months.  He was first treated following 
active service in the late 1960's by a chiropractor.  He had 
seen the chiropractor regularly for 15 or 16 years and each 
time was told that he needed to get something done for his 
knees.  In 1992, he described having undergone arthroscopy 
and receiving a physician's recommendation of bilateral knee 
replacement.  He had started to experience difficulty walking 
due to knee pain and had undergone right knee replacement.  
He was soon to have left knee surgery.  He testified that his 
knee symptoms improved after the inservice injury and then 
worsened little by little after separation.  He stated that 
the only knee injury he had sustained happened during active 
service.  He had started to see a chiropractor for knee 
problems in the late 1960's but could not get the records.  

Freeman L. Garrett, D.C., reported in October 2000 that the 
veteran had been a patient since 1966 and his main complaints 
initially had included knee pain.  This reportedly turned out 
to be chronic and chiropractic care had been rendered many 
times over the years.  He was last seen in October 2000 with 
complaints that included knee pain.  

Gale J. Peters, a former fellow serviceman with the veteran, 
reported in April 2001 that the veteran's knees had been 
injured in 1960 when a cast iron heater tipped over onto his 
knees.  X-rays of the knees reportedly were taken and showed 
that one of his knees was fractured and the other did not 
show a clear picture.  The veteran reportedly was off duty 
for a while.  

The veteran's attempt to reopen the claim for service 
connection for bilateral knee disorders was denied by the RO 
in August 1993.  The veteran did not appeal this decision and 
it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103.  This was the last final disallowance of the claim.  
In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnet v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A review of the evidence submitted since August 1993 shows 
that the additional medical evidence from Dr. Cucchiara is 
both new and material.  His is the first medical opinion of 
record linking inservice injury to current knee 
symptomatology.  The Board finds that this new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In conclusion, the Board 
finds that the veteran has presented new and material 
evidence in support of his claim and that, accordingly, his 
claim is reopened.

However, additional development is warranted consistent with 
the requirement of VA's duty to assist, pursuant to the 
Veteran's Claims Assistance Act of 2000.  


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral knee disorders, the claim is reopened. To this 
extent the appeal is granted.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

